          Case 6:21-cv-00477-MO         Document 13      Filed 08/31/21     Page 1 of 6



                         IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

                                      EUGENE DIVISION




 ANDREW MORET

                                                                   Case No. 6:21-cv-00477-MO
                 Plaintiff,
                                                                       OPINION AND ORDER
        V.

 STATE OF OREGON, OREGON STATE
 HOSPITAL, THE SUPREME COURT OF
 OREGON, CYNTHIA BARNETT,
 MELISSA SCHREPEL, JEFF TEGNER,
 NICOLE MOBLEY, ERIC GIRRENS,
 MAILA CARLOS, OREGON
 DEPARTMENT OF ADMINISTRATIVE
 SERVICES, KATE BROWN, MARTHA
 WALTERS, ELLEN ROSENBLUM,
 THERESA M. KIDD, JAMES EGAN,
 CHANNING BENNETT,


                Defendants.


MOSMAN,J.,

       This matter comes before me on Defendants' Motion to Dismiss [1 OJ and Plaintiffs Motion

for Partial Summmy Judgment [12]. For the reasons below, I GRANT in part and DENY in part

Defendants' Motion to Dismiss and DENY Plaintiffs Motion for Summary Judgment.

                                       BACKGROUND

       Plaintiff Andrew Moret is a prisoner incarcerated in the Snake River Cmrectional

Institution. On March 30, 2021, he filed this complaint [2] in forma pauperis against the State of

Oregon, the Oregon State Hospital ("OSH"), the Oregon Depmiment of Administrative Services,


1 - OPINION & ORDER
         Case 6:21-cv-00477-MO           Document 13        Filed 08/31/21     Page 2 of 6



the Oregon Supreme Court, and an an-ay of government employees, including Governor Kate

Brown and Chief Justice Martha Walters of the Supreme Court of Oregon.

       The bulk of Moret's claims arise from his time as a patient at OSH. From February 2018

to August 2018, Moret was a patient at OSH undergoing pre-trial treatment pursuant to ORS

161.370. Compl. [2] at 17. After leaving OSH, Moret was tried and convicted. Moret alleges he

was subject to sexual harassment, sexual assault, and negligent treatment by hospital employees

while he was a patient at OSH (Claims 1-3). Id. at 20-23.

       In addition to his claims related to his time at OSH, Moret make three other kinds of claims.

First, he alleges the Oregon State Constitution and the Oregon State Motto discriminate on the

basis of gender (Claim 4). Id. at 24-26. Second, he alleges he has been denied access to the Oregon

state courts and that different members of the Oregon government have conspired against him "to

deny his right to remedy." (Claims 5, 7). Id. at 26-27. And third, Moret claims that all Defendants

in this case have intentionally inflicted emotional distress on him. (Claim 6).

                                           LEGAL STANDARD

       Pursuant to Fed. R. Civ. P. 12(b)(6), dismissal of a complaint is appropriate based on either

a "lack of a cognizable legal themy or the absence of sufficient facts alleged under a cognizable

legal theory." Balistreri v. Pacifica Police Dep't, 901 F.2d 696, 699 (9th Cir. 1988). "To survive

a motion to dismiss, a complaint must contain sufficient factual matter, accepted as true, to 'state

a claim to relief that is plausible on its face."' Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). The plausibility standard "asks for more

than a sheer possibility that a defendant has acted unlawfully." Id. Pro se pleadings are held to a

less stringent standard than those drafted by lawyers. Haines v. Kerner, 404 U.S. 519, 520 (1972)

(per curiam). However, the court's liberal interpretation of a pro se litigant's pleading may not




2 - OPINION & ORDER
            Case 6:21-cv-00477-MO       Document 13       Filed 08/31/21     Page 3 of 6



supply essential elements of a claim that are not pled. Pena v. Gardner, 976 F.2d 469, 471 (9th

Cir. 1992).

                                             DISCUSSION

       Moret' s claims here are similar to a case he previously litigated in Oregon state court. See

Marion Cnty. Cir. Ct. No. l 9-CV-29251. With this suit, Moret asks for a "transfer of claims from

State to Federal Court." Compl. [2] at 19. Because doing so would violate the Rooker-Feldman

doctrine, I agree with Defendants that Moret's claims that overlap with his prior suit must be

dismissed. Moreover, Moret' s claims against the State of Oregon and the Oregon State Hospital

are barred by the Eleventh Amendment. However, Moret has introduced several claims in this suit

that he has not raised previously. Though these new claims must be dismissed for failing to meet

pleading requirements, I dismiss them with leave to amend.

       I.       The Rooker-Feldman Doctrine

       Dismissal of the majority of Moret's claims is appropriate under the Rooker-Feldman

doctrine. Taking its name from two Supreme Court cases-Rooker v. Fidelity Trust Co., 263 U.S.

413 (1923) and District of Columbia Court of Appeals v. Feldman, 460 U.S. 462 (1983)-the

Rooker-Feldman doctrine "prohibits a federal district court from exercising subject matter

jurisdiction over a suit that is a de facto appeal from a state court judgment." Kougasian v. TMSL,

Inc., 359 F.3d 1136, 1139 (9th Cir. 2004) (citing Bianchi v. Rylaarsdam, 334 F.3d 895, 898 (9th

Cir. 2003)). This doctrine applies when "a federal plaintiff asserts as a legal wrong an allegedly

erroneous decision by a state court, and seeks relief from a state court judgment based on that

decision." Bell v. City ofBoise, 709 F.3d 890, 897 (9th Cir. 2013) (quoting Noel v. Hall, 341 F.3d

1148, 1158 (9th Cir. 2003)).




3 - OPINION & ORDER
               Case 6:21-cv-00477-MO               Document 13          Filed 08/31/21         Page 4 of 6



             In seeking to "renew his claims from State to Federal court," Compl. [2] at 19, Moret has

    asserted legal error by Oregon state court as his injury and relief from that judgment as his remedy.

    Rooker-Feldman therefore applies, precluding Moret's claims that have previously been litigated

    in state court.

             Moret contends that his claims fall under an exception to Rooker-Feldman that allows

    claims to proceed in federal court if the previous state court was decided on procedural grounds.

    See Whiteford v. Reed, 155 F.3d 671, 674 (3rd Cir. 1998). Though the Oregon Court of Appeals

    denied Moret's appeal because it was not filed on time, Compl. Attach. [2-2] at 40, Moret

    ultimately seeks relief from the initial decision from the Marion County Circuit Court. That

    original decision dismissed Moret's case on the substantive grounds of insufficient injury. Id. at

    34-35. Thus, Moret's argument for an exception to Rooker-Feldman is unavailing.

             Because they are a de facto appeal from state court proceedings, I dismiss Moret' s claims

    of sexual harassment, sexual assault, negligence (ban-ing Claim 3(b )), gender discrimination, and

    intentional emotional infliction of distress. 1

             II.      Sovereign Immunity

             Defendants assert that the State of Oregon and OSH should be dismissed as defendants

    from this case because state entities are generally protected from tort claims for monetary damages

    under the Eleventh Amendment. Seminole Tribe ofFla. v. Florida, 517 U.S. 44, 54 (1996). Moret

    argues that he has sought only injunctive relief from government defendants, yet his complaint

    requests damages for all his claims, calculating those damages "per defendant." See Compl. [2] at




    1 Defendants also argue that Moret's claims may be dismissed under the doctrines of claim preclusion and issue
1
    preclusion. But because those doctrines would justify dismissal of the same previously litigated claims as those
    justified by Rooker-Feldman, I see no need for further discussion of preclusion.


    4 - OPINION & ORDER
          Case 6:21-cv-00477-MO          Document 13        Filed 08/31/21     Page 5 of 6



31-32. Moret also requests punitive damages. Id. at 32. Because they are sovereigns that cannot

be sued without consent, the State of Oregon and OSH are dismissed from this case as defendants.

       III.    Moret's Remaining Claims

       With the dismissal of his previously litigated claims and his claims against the State of

Oregon and OSH, Moret has three claims remaining. First, he claims OSH acted negligently in

deleting video evidence of an alleged sexual assault against him perpetrated by a hospital

employee. Compl. [2] at 22. Second, he claims that judges on the Marion County Circuit Court,

the Oregon Court of Appeals, and the Oregon Supreme Court have all conspired to deny him access

to the courts. Id. at 26. And third, he claims all defendants in the case have conspired to injure him

and deny him of his right to remedy. Id. at 27. Because none of these remaining claims meet the

pleading standards set in Twombly and Iqbal, they must also be dismissed.

       Moret's claim that Defendants negligently deleted video evidence of his alleged sexual

assault has not been sufficiently pled. Moret has not alleged the deletion of evidence caused him

harm outside of its connection to his previously litigated sexual harassment claims. See Comp 1. [2]

at 27-31. Yet he must: damages is a necessary element of a negligence claim. Cain v. Bovis Lend

Lease, Inc., 817 F. Supp. 2d 1251, 1279 (D. Or. 2011). Because Plaintiff has failed to provide

"grounds of his entitlement to relief," his negligence claim (Claim 3(b)) must be dismissed.

       Likewise, the claims of conspiracy and denial of access to the courts have not been made

with any level of particularity, let alone with the elevated pleading standard required for fraud

claims. See Fed. R. Civ. Pro. 9(b). Rather, Moret has failed to allege any "circumstances

constituting fraud." Id. As such, these claims must also be dismissed.




5 - OPINION & ORDER
         Case 6:21-cv-00477-MO          Document 13       Filed 08/31/21     Page 6 of 6



        However, because it is not "clear. .. that the complaint could not be saved by any

amendment," I dismiss Moret's remaining claims with leave to amend. Moss v. US. Secret Serv.,

572 F.3d 962, 972 (9th Cir. 2009).

                                             CONCLUSION

       For the reasons stated above, I GRANT in part Defendants' Motion to Dismiss [1 O]. I

dismiss Defendants Oregon State Hospital and the State of Oregon from this case. I dismiss

Moret' s sexual harassment, sexual assault, negligence, gender discrimination, and intentional

infliction of emotional distress claims with prejudice, with the exception of his negligent deletion

of video evidence claim. I dismiss Moret' s negligent deletion of video evidence, denial of access

to the courts, and conspiracy claims with leave to amend. I DENY Moret's Motion for Partial

Summaiy Judgment [12] as moot.




       IT IS SO ORDERED.

       DATED thi6{ day of August, 2021.



                                                             MICHAEL W. Iy1OSMAN
                                                             United States District Judge




6 - OPINION & ORDER
